Citation Nr: 0702220	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from July 1969 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased (compensable) evaluation for 
his service-connected hepatitis B and service connection for 
hepatitis C.  He asserts that his hepatitis B has increased 
in severity and that he should receive a higher evaluation.  
He also contends that his current disability of hepatitis C 
is related to his in-service exposure to blood as a medic.

The veteran underwent a VA examination in conjunction with 
his claims in March 2003.  The examination report, however, 
is inadequate to evaluate either claim.  Initially, the 
examiner reported that the claims folder was not available 
for review.   The examination report focused primarily on the 
veteran's complaints of hepatitis C and questions were 
elicited for evaluation of the hepatitis C.  Accordingly, the 
examiner did not evaluate the veteran's service-connected 
hepatitis B.  

The veteran was diagnosed as having hepatitis C.  The 
examiner identified several risk factors during service which 
included blood exposure as a medic, IV drug use and sex at 
brothels.  Post-service risk factors included exposure to 
blood while working at a mental hospital.  The examiner 
concluded that the veteran's hepatitis C was most likely 
caused by his IV drug use although blood exposure during and 
after service were also acknowledged as a likely transmission 
route.  The opinion is confusing and is not based on a review 
of the veteran's claims folder.    

In light of the above, it is the Board's determination that 
the March 2003 VA examination report is insufficient to base 
an appellate decision.  Further VA examination is warranted 
in order to determine the current nature and severity of the 
veteran's service-connected hepatitis B.  Also, the nexus 
opinion with regard to hepatitis C must be clarified so that 
the Board may determine if service connection for hepatitis C 
is warranted.

As this claim must be remanded for VA examination, the 
veteran should also be provided with notice that informs him 
of the type of evidence that is needed to establish a 
disability rating or effective date for the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claims for a compensable rating for 
hepatitis B and for service connection for 
hepatitis C, pursuant to the provisions of 
38 U.S.C.A. § 1151.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA liver examination for opinions as to 
(a) the current severity of his service-
connected hepatitis B, and (b) the 
etiology of his hepatitis C.  The claims 
folder must be provided to and reviewed by 
the examiner. All tests or studies 
necessary to make this determination 
should be ordered.  An opinion should be 
provided as to whether it is at least as 
likely as not that the veteran's current 
hepatitis C is related to military 
service.  The physician must set forth the 
complete rationale underlying any 
conclusions drawn regarding the opinion(s) 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record. 

3.  After conducting any additional 
indicated development, readjudicate the 
issues on appeal.  In the event that 
either claim is not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

